COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                              '

                                              '              No. 08-13-00184-CV
 IN RE: REGINALD A. NOBLE,
                                              '        AN ORIGINAL PROCEEDING
                             Relator.
                                              '               IN MANDAMUS
                                              '

                                              '


                                        JUDGMENT

        The court has considered this cause on the Relator=s petition for writ of mandamus

against Robert H. Rogers, and concludes that Relator=s petition for writ of mandamus should be

denied. We therefore deny the petition for writ of mandamus, in accordance with the opinion of

this court.

        IT IS SO ORDERED THIS 24TH DAY OF JULY, 2013.


                                    ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.